DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Kim et al (US Publication 2016/0373915 A1) discloses a terminal apparatus 3020 (fig. 30) comprising: a receiver 3023 configured to receive a physical downlink control channel PDCCH including a downlink control information DCI format (page 6 paragraph 0099); and a transmitter 3023 configured to transmit a physical uplink shared channel PUSCH (page 6 paragraph 0103), based at least on detection of the PDCCH, wherein in a case that a transmission time interval TTI of the PUSCH corresponds to two or three single carrier-frequency division multiple access SC-FDMA symbols (fig. 8 page 8 paragraph 0126), semi-persistent scheduling assignment SPS assignment is validated, based on a fact that a cyclic redundancy check CRC sequence given for a payload included in the PDCCH is scrambled with a semi-persistent scheduling-cell-radio network temporary identifier SPS-C-RNTI, a new data indicator included in the PDCCH is set to 0 (page 12 paragraph 0201). However, the prior art of record fails to teach or make obvious for “a bit of a demodulation reference signal (DMRS) mapping indication field included in the DCI format is set to a prescribed value, and the DMRS mapping indication field indicates an index of an SC-FDMA symbol in which a DMRS associated with the PUSCH is mapped”, when such DMRS mapping indication field is considered within the specific structure or combination of steps recited in the device of claims 1 and 2 or in the method of claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467